office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 jltrebat postn-116851-18 uilc date date to jill yamasaki subject matter expert corporate_distributions adjustments practice network from brinton warren branch chief branch income_tax accounting subject documentation under sec_1_263_a_-5 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether a taxpayer can satisfy the documentation requirements under sec_1_263_a_-5 of the income_tax regulations by providing a letter from an investment banker that estimates the percentage of time spent on facilitative and non-facilitative activities and includes a caveat stating the letter should not be relied on as the investment banker does not keep time records conclusion no a taxpayer cannot satisfy the documentation requirements under sec_1_263_a_-5 by providing a letter from an investment banker that estimates the percentage of time spent on facilitative and non-facilitative activities and includes a caveat stating the letter should not be relied on as the investment banker does not keep time records facts in ------- taxpayer engaged investment banker to explore a possible sale of taxpayer and to identify potential buyers the engagement letter provided that taxpayer would pay investment banker a fee determined as a percentage of the total transaction postn-116851-18 consideration upon successful closing of the transaction success-based_fee investment banker’s fee was not based on an hourly rate but was based on a number of factors including investment banker’s experience investment banker identified a number of potential buyers performed services related to vetting the potential buyers and ultimately recommended one buyer to taxpayer’s board_of directors taxpayer’s board_of directors approved the buyer investment banker performed other services until successful closing of the transaction the transaction successfully closed in ------- and taxpayer owed investment banker a fee for its services after the closing taxpayer sent investment banker a letter asking investment banker to estimate the amount of time it spent on various activities relating to the transaction in the letter taxpayer advised that the day taxpayer’s board_of directors approved the transaction is the bright line date in response investment banker sent taxpayer a two-page letter stating that as taxpayer is aware investment banker did not keep time records and investment banker’s fee was not based on an hourly rate investment banker stated that it could not provide detailed estimates based on the amount of time spent on certain aspects of the transaction because it did not keep time records investment banker stated that after talking with members of the acquisition team it could approximate percentages of time spent on various activities investment banker did not disclose the names of or contact information for the acquisition team members who were consulted in the letter investment banker estimated that approximately of its time was attributable to identifying a buyer approximately of its time was attributable to drafting a fairness opinion approximately of its time was attributable to reviewing drafts of the merger agreement and approximately of its time was attributable to performing services after the identified bright line date investment banker included a caveat in the letter stating that the percentages were merely estimates and should not be relied on by taxpayer --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- on its ------- return taxpayer did not elect the safe_harbor for allocating success-based fees that is provided in revproc_2011_29 instead based on investment banker’s letter taxpayer deducted of the success-based_fee on audit taxpayer provided the two-page letter described above as its documentation under sec_1 a - f after exam requested additional documentation taxpayer provided a powerpoint presentation that investment banker presented to taxpayer’s board_of directors the powerpoint presentation contained basic information regarding taxpayer and explored possible acquisition strategies postn-116851-18 law and analysis sec_162 of the internal_revenue_code code provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1_263_a_-5 provides in part that a taxpayer must capitalize an amount_paid to facilitate an acquisition of a trade_or_business a change in the capital structure of a business_entity and certain other transactions sec_1_263_a_-5 provides in part that an amount is paid to facilitate a transaction if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances sec_1_263_a_-5 provides in part that except for certain inherently facilitative amounts listed in sec_1_263_a_-5 an amount_paid by the taxpayer in the process of investigating or otherwise pursuing a covered transaction facilitates the transaction only if it relates to activities performed on or after the earlier of the date a letter of intent or similar communication is executed or the date on which the material terms of the transaction are authorized or approved by the taxpayer’s board_of directors the bright line date sec_1_263_a_-5 provides a list of amounts that are inherently facilitative regardless of when the activities are performed which includes inter alia amounts paid for securing a fairness opinion sec_1_263_a_-5 provides that the term covered transaction means the following transactions i a taxable_acquisition by the taxpayer of assets that constitute a trade_or_business ii a taxable_acquisition of an ownership_interest in a business_entity whether the taxpayer is the acquirer in the acquisition or the target of the acquisition if immediately after the acquisition the acquirer and the target are related within the meaning of sec_267 or sec_707 and iii a reorganization described in sec_368 b or c or a reorganization described in sec_368 in which stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 or sec_356 whether the taxpayer is the acquirer or the target in the reorganization postn-116851-18 sec_1_263_a_-5 provides that an amount_paid that is contingent on the successful closing of a transaction is an amount_paid to facilitate the transaction except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction this documentation must be completed on or before the due_date of the taxpayer’s timely filed original federal_income_tax return including extensions for the taxable_year during which the transaction closes the documentation must consist of more than merely an allocation between activities that facilitate the transaction and activities that do not facilitate the transaction and must consist of supporting records for example time records itemized invoices or other records that identify- the various activities performed by the service provider the amount of the fee or percentage of time that is allocable to each of the various activities performed where the date the activity was performed is relevant to understanding whether the activity facilitated the transaction the amount of the fee or percentage of time that is allocable to the performance of that activity before and after the relevant date and the name business address and business telephone number of the service provider in this case taxpayer was acquired in a transaction to which sec_1_263_a_-5 applies and thus taxpayer was required to capitalize the costs incurred to facilitate the transaction sec_1_263_a_-5 specifically provides that an amount_paid that is contingent on the successful closing of a transaction is an amount_paid to facilitate the transaction and must be capitalized except to the extent the taxpayer maintains sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction sec_1_263_a_-5 provides that the documentation must consist of more than merely an allocation between activities that facilitate the transaction and activities that do not facilitate the transaction and must consist of supporting records that identify the activities performed the amount of the fee or percentage of time that is allocable to each of the activities the date of the activity if relevant and the name address and phone number of the service provider revproc_2011_29 provides a safe_harbor election for allocating success- based fees paid in a business acquisition or reorganization described in sec_1 a - e covered transaction in lieu of maintaining the documentation required by sec_1_263_a_-5 electing taxpayers may treat of the success-based fees as an amount that does not facilitate the transaction and the remaining must be capitalized as an amount that facilitates the transaction this safe_harbor was provided postn-116851-18 in part to incentivize taxpayers to make the election rather than attempt to determine the type and extent of documentation required to establish that a portion of a success- based fee is allocable to activities that do not facilitate a covered transaction here taxpayer did not elect revproc_2011_29 therefore taxpayer must satisfy the documentation requirements of sec_1_263_a_-5 or the amount deductible is zero investment banker’s two-page letter however is merely an allocation between activities that facilitated and did not facilitate the transaction which sec_1_263_a_-5 specifically forbids because the two-page letter is merely an allocation it cannot satisfy the documentation requirements accordingly taxpayer must capitalize of the success-based_fee taxpayer attempted to provide time estimates from investment banker even though taxpayer knew that investment banker did not keep time records sec_1 a - f does not require a taxpayer’s supporting records to identify the percentage of time that is allocable to each activity sec_1_263_a_-5 requires the supporting records to identify the amount of the fee that is allocable to each activity percentage of time is just in a parenthetical the estimated allocation letter from investment banker has no effect under the rules of sec_1_263_a_-5 without other documentation taxpayer’s deduction is zero while the powerpoint presentation may provide some evidence that investment banker performed non-facilitative services it also has no effect under the rules of sec_1 a - f because it does not identify the amount of the fee or percentage of time that is allocable to each activity performed by investment banker this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
